Case 1:18-cv-00427-JJM-LDA Document 21-1 Filed 05/15/19 Page 1 of 17 PageID #: 242



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND


  CITIBANK, N.A., AS TRUSTEE FOR
  AMERICAN HOME MORTGAGE ASSETS
  TRUST 2006-3, MORTGAGE BACKED
  PASS-THROUGH CERTIFICATES SERIES
  2006-3,

                 Plaintiff,

  v.                                                   C.A. No. 1:18-cv-00427-JJM

  KATHERINE L. CAITO,

                 Defendant,

  v.

  INTERNAL REVENUE SERVICE,

                 Interested Party.


        MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF CITIBANK, N.A., AS
       TRUSTEE’S MOTION FOR SUMMARY JUDGMENT ON COUNT I OF ITS FIRST
           AMENDED VERIFIED COMPLAINT FOR JUDICIAL FORECLOSURE

                                      I.      INTRODUCTION

          The record before this Court unequivocally demonstrates that Plaintiff, Citibank, N.A., as

  Trustee for American Home Mortgage Assets Trust 2006-3, Mortgage Backed Pass-Through

  Certificates Series 2006-3 (“Plaintiff” or “Citibank, as Trustee”), is entitled to a judicial order to

  foreclose on Defendant’s property located at 16 Yosemite Valley Road, Westerly, Rhode Island

  (the “Property”). There is no genuine dispute of material fact that Citibank, as Trustee is the

  owner of Defendant, Katherine L. Caito’s (“Defendant”), mortgage loan and has otherwise

  complied with all legal prerequisites to foreclose under Rhode Island law. Accordingly, Citibank,




                                                                                       302966158v4 1010069
Case 1:18-cv-00427-JJM-LDA Document 21-1 Filed 05/15/19 Page 2 of 17 PageID #: 243



  as Trustee is entitled to judgment as a matter of law on Count I of its First Amended Verified

  Complaint for Judicial Foreclosure.

                          II.   FACTS AND PROCEDURAL HISTORY

         On June 6, 2006, Defendant obtained a $4,500,000 loan evidenced by a promissory note

  (the “Note”) to American Brokers Conduit. (Pl.’s First Am. Verified Compl. [“Am. Compl.”] ¶

  8; Pl.’s Statement of Undisputed Facts [“SOF”] ¶ 1.) Defendant’s repayment of the Note was

  secured by a mortgage Defendant granted on the Property the same day to Mortgage Electronic

  Registration Systems, Inc. (“MERS”), as nominee for American Brokers Conduit and American

  Broker Conduit’s successors and assigns (the “Mortgage”). (Am. Compl. ¶ 9; SOF ¶ 2.) The

  Mortgage granted the “Lender” the power to accelerate the mortgage loan upon the mortgagor’s

  default and to “invoke the STATUTORY POWER OF SALE and any other remedies permitted

  by Applicable Law.” (Am. Compl., Ex. B at 14; SOF ¶ 3.) The Mortgage was recorded in the

  Town of Westerly Land Evidence Records on June 12, 2006 at Book 1541, Page 252. (Am.

  Compl. ¶ 9; SOF ¶ 2.)

         On August 27, 2012, MERS, as nominee for American Brokers Conduit, assigned the

  Mortgage to Citibank, as Trustee by an Assignment of Mortgage or Deed of Trust (the

  “Assignment”), which was recorded in the Property’s chain of title in the Land Evidence

  Records for the Town of Westerly on October 9, 2012 at Book 1932, Page 724. (Am. Compl. ¶

  10; SOF ¶ 4.) Ocwen Loan Servicing, LLC (“Ocwen”) services the mortgage loan at issue on

  behalf of Citibank, as Trustee. (SOF ¶ 9.) The Defendant’s last payment on the Mortgage was

  made in April of 2012, after which Defendant defaulted on the Note and breached the terms of




                                                2
                                                                                 302966158v4 1010069
Case 1:18-cv-00427-JJM-LDA Document 21-1 Filed 05/15/19 Page 3 of 17 PageID #: 244



                                                                                                              1
  the Mortgage, and the mortgage loan remains due for a May 1, 2012 payment to this day. (SOF

  ¶ 6; Aff. of Sony Prudent of Ocwen Loan Servicing LLC in Supp. of Pl.’s Mot. for Summ. J.,

  May 15, 2019, ¶ 5 [“Ocwen Aff.”]).

           Ocwen issued Defendant a notice of default dated May 11, 2018. (Am. Compl. ¶ 13; SOF

  9.) Ocwen mailed the notice of default to the Defendant at the Property’s address. (Am. Compl.,

  Ex. D at 1.) The notice of default was sent to Defendant at the Property address at the request of
                           2
  Defendant’s counsel. In strict compliance with Paragraph 22 of the Mortgage, the notice of

  default advised Defendant of the following information: (a) Defendant’s default; (b) the action

  required to cure the default by making a payment for the entire total amount past due of

  $2,201,915.26; (c) that the default must be cured by June 17, 2018; and (d) that “[f]ailure to cure

  the default on or before the date specified in the notice may result in acceleration of the sums

  secured by the Security Instrument and sale of the Property.” (Id., Ex. D at 2.) The notice of

  default further advised Defendant that she had “the right to reinstate the account after

  acceleration and the right to bring a court action to assert the non-existence of a default or any

  other defense to acceleration and sale.” (SOF ¶ 10.)

           Defendant failed to cure her default by June 17, 2018. (SOF ¶ 11). Citibank, as Trustee

  commenced this judicial foreclosure action, accelerating the sums owed on the Note and

  Mortgage, and seeking a Court order authorizing the sale of the Property. (See Am. Compl. ¶¶

  14-17.) Defendant has failed to reinstate the Mortgage at any point following her default in May

  1 The Complaint inadvertently refers to the date of Defendant’s default on the Mortgage as October 2012. The
  evidentiary record demonstrates Defendant’s last payment occurred in April 2012 and that she defaulted on the May
  1, 2012 payment. The date of default—whether in May or October of 2012—is not material to the Court’s deciding
  of the instant motion, rather, this Court need only find that Defendant did, in fact, default on the Mortgage at some
  point prior to the commencement of this judicial foreclosure action.
  2 Defendant’s counsel previously requested that all correspondences related to mortgage servicing be issued directly
  to the Property’s address in lieu of correspondence sent to counsel’s attention. Ocwen has complied with this request
  in sending the notice of default to the Property’s address.



                                                           3
                                                                                                    302966158v4 1010069
Case 1:18-cv-00427-JJM-LDA Document 21-1 Filed 05/15/19 Page 4 of 17 PageID #: 245



  2012 up to the present date of this filing. (SOF ¶ 11.) Citibank, as Trustee has incurred fees and

  expenses following Defendant’s default, which Citibank, as Trustee has applied to the unpaid

  debt in accordance with the terms of the Note and Mortgage. (SOF ¶ 12.)

                                 III.    STANDARD OF REVIEW

         A movant is entitled to summary judgment when “there is no genuine dispute as to any

  material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

  “‘A dispute is genuine if the evidence about the fact is such that a reasonable jury could resolve

  the point in the favor of the non-moving party’” and “‘[a] fact is material if it has the potential of

  determining the outcome of the litigation.’” Farmers Ins. Exch. v. RNK, Inc., 632 F.3d 777, 782

  (1st Cir. 2011) (quoting Rodríguez–Rivera v. Federico Trilla Reg'l Hosp., 532 F.3d 28, 30 (1st

  Cir. 2008)). In analyzing a motion for summary judgment, the Court “view[s] the facts in the

  light most favorable to the party opposing summary judgment.” Rivera-Colon v. Mills, 635 F.3d

  9, 10 (1st Cir. 2011). The party moving for summary judgment “bears the initial burden, which

  may be discharged by pointing to the absence of adequate evidence supporting the nonmoving

  party's case.” Michelson v. Digital Fin. Servs., 167 F.3d 715, 720 (1st Cir. 1999). Once the

  moving party has met its burden, “the onus is on the nonmoving party to present facts that show

  a genuine issue for trial.” Id. Importantly, the Court “ignore[s] conclusory allegations,

  improbable inferences, and unsupported speculation” in assessing motions for summary

  judgment. Sullivan v. City of Springfield, 561 F.3d 7, 14 (1st Cir. 2009).

                                         IV.     ARGUMENT

         A.      Citibank, as Trustee is Entitled to Judgment on Count I for Judicial
                 Foreclosure as it has Complied with All Legal Prerequisites to Foreclose

         The record in this action demonstrates no genuine dispute as to the following material

  facts: (i) that Citibank, as Trustee is the current holder of the Mortgage as mortgagee; (ii) that


                                                    4
                                                                                       302966158v4 1010069
Case 1:18-cv-00427-JJM-LDA Document 21-1 Filed 05/15/19 Page 5 of 17 PageID #: 246



  Defendant’s mortgage loan has been in default since May 1, 2012; (iii) that Defendant has failed

  to cure or reinstate the mortgage loan at any time thereafter in the seven years since default; and

  (iv) that Ocwen issued a notice of default to Defendant on behalf of Citibank, as Trustee on May

  11, 2018 that strictly complied with Paragraph 22 of the Mortgage. Defendant may pursue

  frivolous challenges to the mortgage and to charges on the loan, but the simple fact remains that

  Defendant has no proper grounds to contest Citibank, as Trustee’s authority to foreclose on the

  Property and no viable basis to challenge the notice of default. Citibank, as Trustee’s current

  request is for judgment as a matter of law and an order from this Court to conduct a foreclosure

  auction of the Property through public sale. Upon completion of the sale, Citibank, as Trustee

  will return to the Court with a motion to approve the public sale pursuant to this Court’s
              3
  judgment.

           Section 34-27-1 of the Rhode Island General Laws permits judicial foreclosure actions:

  “[a]ny person entitled to foreclose the equity of redemption in any mortgaged estate, whether

  real or personal, may prefer a complaint to foreclose it, which complaint may be heard, tried, and

  determined according to the usages in chancery and the principles of equity.” Defendant’s

  Mortgage specifically permits the “Lender”—and its successors and assigns—to pursue

  foreclosure under applicable law. (Mortgage, Am. Compl., Ex. B, at 14.) There is no dispute here

  that Citibank, as Trustee is the holder of the Defendant’s Note and Mortgage. (SOF ¶ 5.)

  Likewise, there is no dispute Defendant has defaulted on the Note and breached the terms of the

  mortgage by failing to make any payment since April of 2012. (SOF ¶¶ 6; Ocwen Aff. ¶ 5.) In




  3 On return to Court following the foreclosure auction, Citibank, as Trustee will present documentary evidence of
  the total debt owed, which will include all expenses incurred in pursuit of this judicial foreclosure including, but not
  limited to, reasonable attorneys’ fees and costs of title evidence pursuant to the terms of the Mortgage.



                                                             5
                                                                                                       302966158v4 1010069
Case 1:18-cv-00427-JJM-LDA Document 21-1 Filed 05/15/19 Page 6 of 17 PageID #: 247



  fact, Defendants’ mortgage loan has remained in default for more than seven years. (Am. Compl.

  ¶ 14.)

           The undisputed facts of this case further demonstrate that Citibank, as Trustee, through

  its loan servicer, issued a notice of default to Defendant prior to initiating this judicial

  foreclosure action. The terms of Defendant’s Mortgage required Citibank, as Trustee to give

  Defendant, as “Borrower,” a notice specifying the following information before accelerating the

  loan balance:

           (a) the default; (b) the action required to the cure the default; (c) a date, not less
           than 30 days from the date the notice is given to Borrower, by which the default
           must be cured; and (d) that failure to cure the default or on before the date
           specified in the notice may result in acceleration of the sums secured by the this
           Security Instrument and the sale of the Property. The notice shall further inform
           Borrower of the right to reinstate after acceleration and the right to bring a court
           action to assert the non-existence of a default or any other defense of Borrower to
           acceleration and sale.”

  (Am. Compl., Ex. B at ¶ 22.) This Court, while reviewing whether the notice of default properly

  included the information from paragraph 22 prior to acceleration, determined that “Paragraph 22

  of the Mortgage is a condition precedent, which requires strict compliance, when a mortgagee

  seeks acceleration and foreclosure.” Martins v. Fed. Hous. Fin. Agency, 214 F. Supp. 3d 163,

  169-70 (D.R.I. 2016). This conclusion was based, in part, on the Court’s determination that the

  right to exercise power of sale in a mortgage arises from contract, and not by statute. Id. (citing

  Bucci v. Lehman Bros. Bank, FSB, 68 A.3d 1069, 1084-85 (R.I. 2013)). Thus, this Court held if a

  mortgagee agrees to give the borrower notice thereunder, it must do so in accordance with the

  terms of the agreement. Id. The Court further noted this principle holds true for both judicial and

  non-judicial foreclosures. Id. The justification behind the Court’s reasoning was derived from

  principles of Rhode Island contract law; a failure to specify the precise terms set forth in the




                                                     6
                                                                                        302966158v4 1010069
Case 1:18-cv-00427-JJM-LDA Document 21-1 Filed 05/15/19 Page 7 of 17 PageID #: 248



  agreement was fatal to the required notice. See id. (citing Hedco, Ltd. v. Blanchette, 763 A.2d

  639, 642, 643 (R.I. 2000)).

         Here, Ocwen issued Defendant a notice of default on May 11, 2018 that strictly complied

  with the requirements of Paragraph 22 of the Mortgage. (See Am. Compl., Ex. D.) A review of

  the notice of default confirms that Ocwen informed Defendant of Paragraph 22’s terms. The

  notice of default advised Defendant that her loan was in default, that she could cure the default

  by making a payment of the past due amount of $2,201,915.26 before June 17, 2018, and that

  “[f]ailure to cure the default on or before the dates specified in the notice may result in

  acceleration of the sums secured by the Security Instrument and sale of the Property.” (Id. at 2.)

  In addition, the notice of default informed Defendant that she had the “right to reinstate the

  account after acceleration and the right to bring a court action to assert the non-existence of a

  default or any other defense to acceleration and sale.” (Id.) Comparing the notice of default to

  Paragraph 22 of the Mortgage demonstrates strict compliance.

         The deadline for Defendant to cure the default—specifically, June 17, 2018—passed

  without reinstatement. The terms of the Mortgage authorize foreclosure of the Property as

  permitted by applicable law, and accordingly, Citibank, as Trustee elected to file this judicial

  foreclosure action. While Defendant continues to ignore her default and asserts challenges to

  foreclosure at every juncture, the plain fact remains that Defendant owed $5,998,086.95 on her

  mortgage loan (as of July 20, 2018), and this amount continues to grow on a daily basis. (Am.

  Compl., Ex. E.) As of May 14, 2019, Defendant owed approximately $4,622,474.40 in principal,

  $1,350,958.95 in interest, and $210,438.82 in escrow payments on the Note and Mortgage. (SOF




                                                  7
                                                                                    302966158v4 1010069
Case 1:18-cv-00427-JJM-LDA Document 21-1 Filed 05/15/19 Page 8 of 17 PageID #: 249



  12.) Accordingly, all requirements to foreclose under Rhode Island law have been satisfied, and

  CitiBank, as Trustee is entitled to judgment Count I pursuant to § 34-27-1. 4

          B.       Defendant’s Affirmative Defenses do not Raise any Questions of Fact to Deny
                   Summary Judgment in Favor of Citibank, as Trustee

          Prior to initiating this action, Defendant has filed and dismissed several proceedings

  against Citibank, as Trustee, and its agents and loan servicers, all aimed at challenging

  foreclosure. In 2013, Defendant sued Citibank, as Trustee to challenge their authority to

  foreclose in this Court in Katherine L. Caito v. Mortgage Electronic Registration Systems, Inc.,
                             5
  C.A. No. 13-cv-00034, and in Katherine L. Caito v. Mortgage Electronic Registration Systems,

  Inc., C.A. No. 13-cv-00429. On July 21, 2015, this Court dismissed the 13-cv-00429 civil action

  upon a finding that Defendant lacked standing to assert challenges to Citibank, as Trustee’s

  authority to foreclose. Defendant appealed the case to the First Circuit under Katherine L. Caito

  v. MERS, C.A. No. 15-1947, but ultimately dismissed that appeal. In 2016, Defendant filed a

  petition to appoint a receiver over the Property in the Rhode Island Superior Court in Katherine

  L. Caito v. One Lot of Real Estate Referenced as Plat:3 Lot 2419 of Westerly Tax Assessor

  Located at 16 Yosemite Valley Road, Westerly, Rhode Island, C.A. No. WC 16-0061 (the

  “Receivership Action”). In October of 2017, Defendant voluntarily dismissed the Receivership

  Action after Citibank, as Trustee requested authority from the Rhode Island Superior Court to

  credit bid in response to the receiver’s attempt to auction of the Property.

          Defendant’s answer to this action continues a pattern of asserting a host of conclusory

  allegations that have no support under Rhode Island law have no factual basis. While Citibank,

  4 Because this is a judicial foreclosure, Fannie Mae is not required to engage in a mediation conference pursuant to
  R.I. Gen. Laws 34-27-3.2 of the Rhode Island General Laws. See R.I. Gen. Laws § 34-27-3.2(d)(5)
  (“Notwithstanding any other provisions of this section, a mortgagee may initiate judicial foreclosure in accordance
  with § 34-27-1.”)
  5 Dismissed on May 23, 2013 by Court order for failure to provide proof of service on the named defendants.



                                                           8
                                                                                                   302966158v4 1010069
Case 1:18-cv-00427-JJM-LDA Document 21-1 Filed 05/15/19 Page 9 of 17 PageID #: 250



  as Trustee does not bear the burden of disproving any affirmative defense Defendant asserts in

  response to this judicial foreclosure action, there are certain undisputed facts and threshold legal

  issues prohibit these defenses and warrant discussion.

                   1.       Citibank, as Trustee is the owner of the Note and the Mortgage

          Defendant argues that Citibank, as Trustee is not the real party in interest to commence

  this judicial foreclosure action, does not hold the Note, lacks standing to foreclose, and that there

  is no trust named “American Home Mortgage Trust 2006-3, Mortgage Backed Pass-through

  Certificates Series 2006-3.” (Def.’s Ans. at 3-4.) These claims all fail as a matter of law for

  several reasons. First, the doctrine of res judicata bars re-litigation of any and all claims the

  Defendant raised, or could have raised, in the prior filed proceeding. Under the doctrine of res

  judicata, a party is prohibited from re-litigating claims that were—or could have been—raised in

  a prior adjudicated action. Haag v. United States, 589 F.3d 43, 45 (1st Cir. 2009). The First

  Circuit has adopted a transactional approach to res judicata, which establishes a bar to all claims

  arising from the same transaction or series of connected transactions, including those claims that

  a complainant could have raised. 6 See Benbow v. Wall, C.A. No. 13-cv-757-S, 2014 U.S. Dist.

  LEXIS 22364, at *11 (D.R.I. Jan. 13, 2014). To succeed on a defense of res judicata, a party

  must demonstrate three elements: (1) the parties to the second action are identical to, or in privity

  with, the parties to the first action; (2) the claims in the second action arise out of “the same

  transaction or series of connected transactions” that gave rise to the first action; and (3) final

  judgment enters on the merits in the earlier suit. See id. at *11-12. Here, a review of these three




  6
    Due to the fact that a final judgment previously entered against Defendant in this Court, the preclusive effect of
  that judgment is governed by federal res judicata principles. See Johnson v. SCA Disposal Servs. of New England,
  Inc., 931 F.2d 970, 974 (1st Cir. 1991) (noting federal law governs preclusive effect of prior federal judgments).



                                                           9
                                                                                                   302966158v4 1010069
Case 1:18-cv-00427-JJM-LDA Document 21-1 Filed 05/15/19 Page 10 of 17 PageID #: 251



  elements demonstrates that this Court’s dismissal of the prior contested foreclosure action bars

  Defendant’s present challenges.

            First, determining whether there is identity of parties requires resolving whether the

  parties to the second action are the same or in privity with the parties involved in the earlier

  action. See Haag, 589 F.3d at 45-46; N. Atl. Distrib. v. Teamsters Local Union No. 430, 497 F.

  Supp. 2d 315, 321 (D.R.I. 2007) (“As a rule, privity exists (and, therefore, nonparty preclusion

  potentially obtains) if a nonparty either substantially controlled a party’s involvement in the

  initial litigation or, conversely, permitted a party to the initial litigation to function as his de facto

  representative.” (internal quotation marks omitted)). Here, the parties are identical to those

  named in the Katherine L. Caito v. Mortgage Electronic Registration Systems, Inc., C.A. No. 13-

  cv-00429. The only differences are that Defendant is pursuing challenges to foreclosure as an

  affirmative defense to Citibank, as Trustee’s judicial complaint to foreclose and Mortgage

  Electronic Registration Systems, Inc. is not named as a party.

            Second, Defendant’s prior filed contested foreclosure action involved the same

  transaction and operative set of facts. “The doctrine of res judicata or claim preclusion bars a

  party from litigating a claim that such party raised or could have raised ‘in respect to the subject

  matter of . . . prior litigation.’” Richards v. Public Serv. Co. (In re Public Serv. Co.), 848 F.

  Supp. 318, 325 (D.R.I. 1994) (quoting In re Belmont Realty Corp., 11 F.3d 1092, 1097 (1st Cir.

  1993)).

            On the second element, identicality of causes of action, this court employs a
            transactional analysis whereby identity exists if both sets of claims -- those
            asserted in the earlier action and those asserted in the subsequent action -- derive
            from a common nucleus of operative facts. Put another way, as long as the new
            complaint grows out of the same transaction or series of connected transactions as
            the old complaint the causes of action are considered to be identical.




                                                     10
                                                                                           302966158v4 1010069
Case 1:18-cv-00427-JJM-LDA Document 21-1 Filed 05/15/19 Page 11 of 17 PageID #: 252



  Haag, 589 F.3d at 46 (internal citations and quotation marks omitted). In Koolen v. Mortg. Elec.

  Reg. Sys., Inc., 953 F. Supp. 2d 348, 352 (D.R.I. 2013), this Court applied Rhode Island’s

  transactional rule to find that the claims asserted in the original and subsequent suits were

  sufficiently identical to establish res judicata. Even though the plaintiff’s legal theories in the

  federal court action differed from the original suit commenced in the Rhode Island district court,

  this Court concluded that the transaction behind each of the federal court claims arose out of the

  same transaction in the prior state court action, namely the plaintiff’s grant of a mortgage on his

  property. Id. at 350, 352-53. This action raises an identical issues under the transactional rule

  because Defendant could have litigated her subject claims in the prior filed contested foreclosure

  action. This action arises out of the very same Note, Mortgage and subsequent default, which

  Defendant continues to oppose now through affirmative defenses to this case. Defendant had the

  ability to present her defenses to foreclosure in the prior case, and Defendant’s failure to pursue

  these defenses from final judgment and on appeal precludes her right to raise these claims as

  affirmative defenses to this action.

         Third, the First Circuit has instructed that “[a] final judgment for res judicata purposes

  ends the litigation on the merits and [leaves] nothing for the court to do but execute the

  judgment. When deciding whether a ruling by a judge ended the litigation, we [are] bound to

  defer to a reasonable interpretation of the judgment’s meaning and effect elucidated by the

  judicial officer who authored it.” Maher v. GSI Lumonics, Inc., 433 F.3d 123, 127 (1st Cir. 2005)

  (internal citations and quotation marks omitted). Here, this Court previously dismissed

  Defendant’s foreclosure action following Citibank, as Trustee’s motion. Defendant appealed the

  dismissal order to the First Circuit but subsequently vacated the appeal. As a result, a final




                                                  11
                                                                                     302966158v4 1010069
Case 1:18-cv-00427-JJM-LDA Document 21-1 Filed 05/15/19 Page 12 of 17 PageID #: 253



  adjudication of the merits on the prior filed case prohibits Defendant from asserting affirmative

  defenses arising from the same transaction.

          Even if the Court is unwilling to bar all claims that were raised or could have been raised

  under the principles of res judicata, the subject claims are barred by the doctrine of collateral

  estoppel. Under the federal court’s doctrine of collateral estoppel, “‘once a court has decided an

  issue of fact or law necessary to its judgment, that decision may preclude relitigation of the issue

  in a suit on a different cause of action involving a party to the first case.’” Chayoon v. Foxwoods

  Resorts Casino, C.A. No. 03-cv-366, 2005 U.S. Dist. LEXIS 8212, at *12 (D.R.I. Mar. 22, 2005)

  (quoting Allen v. McCurry, 449 U.S. 90, 94 (1980)). To invoke the doctrine of collateral

  estoppel, a party must demonstrate the following: “(1) the instant matter and the prior

  proceedings involve the same issue of law or fact; (2) the parties actually litigated the issue in the

  prior proceeding(s); (3) the previous court(s) actually resolved the issue in a final and binding

  judgment; and (4) the prior court's resolution of that issue was essential to its holding. Id. at *15

  (citing Monarch Life Ins. Co. v. Ropes & Gray, 65 F.3d 973, 978 (1st Cir. 1995)); see also

  Wiggins v. Rhode Island, 326 F. Supp. 2d 297, 303 (D.R.I. 2004) (“In order to use the doctrine of

  collateral estoppel defensively . . . it must be clear that the party opposing its usage had a full and

  fair opportunity to litigate an issue in a prior lawsuit.”).

          All elements of collateral estoppel are present in this case based upon this Court’s July

  21, 2015 Order in the 2013 contested foreclosure action (1:13-cv-00429-JJM-LDA). There, the

  Defendant mounted challenges to Citibank, as Trustee’s authority to foreclose under Rhode

  Island law: namely, Citibank, as Trustee’s ownership of the Note and Mortgage. The Court

  rejected Defendant’s claims holding “Plaintiffs lack standing to assert their challenges to the

  assignment and Defendants’ possession of their mortgages.” Caito, 1:13-cv-00429-JJM-LDA,



                                                     12
                                                                                        302966158v4 1010069
Case 1:18-cv-00427-JJM-LDA Document 21-1 Filed 05/15/19 Page 13 of 17 PageID #: 254



  ECF No. 30, at 5. Moreover, the 2013 action involved the same set of facts in that the Defendant

  was challenging her default on the Note, breach of the Mortgage and seeking to prevent

  Citibank, as Trustee from foreclosure. The Court actually litigated the same issues in that

  proceeding and issued a final judgment on the merits with its Opinion granting Citibank, as

  Trustee’s Motion to Dismiss. See Wiggins, 326 F. Supp. 2d at 303. Accordingly, the doctrine of

  collateral estoppel operates to bar any subsequent challenge to Citibank, as Trustee’s ownership

  of the Note and Mortgage.

           Beyond collateral estoppel, Defendant has no basis to challenge Citibank, as Trustee’s

  authority to foreclose, because Defendant previously executed a Settlement and Release
                                       7
  Agreement in September 2016. (SOF ¶ 7.) The doctrines of release and waiver bar Defendant’s

  affirmative defenses. In Nottingham Partners v. Trans-Lux Corp., the First Circuit explained that

  release of a civil suit by earlier settlement bars any subsequent action. 925 F.2d 29, 31–32 (1st

  Cir. 1991). The Court concluded as a matter of law that a release of all claims as part of a state

  court settlement extends to subsequent claims commenced in federal court and arising out of the

  same set of facts. See id. at 32. As the claims asserted in the second lawsuit “shared a common

  gravamen” with those set forth in the earlier action—and arose out of the same transaction—the

  First Circuit found the defense of release to be “fully applicable,” and thus was compelled to

  affirm entry of summary judgment in favor of the releasees. See id. at 32-33. Rhode Island state

  courts respect the terms of the release as they would any other contractual agreement entered into

  among the parties absent justification to invalidate the release. See, e.g., Young v. Warwick


  7
    The Confidential Settlement and Release Agreement was reached and executed under confidentiality, and as such
  Plaintiff is not providing copy as an exhibit to this motion. Defendant’s counsel has a copy of the agreement because
  he represented Caito in negotiating the release and signed the agreement to approve form and content. To the extent
  the Court requires review of this agreement in order to issue an order, Plaintiff will provide a copy for in camera
  review.



                                                          13
                                                                                                    302966158v4 1010069
Case 1:18-cv-00427-JJM-LDA Document 21-1 Filed 05/15/19 Page 14 of 17 PageID #: 255



  Rollermagic Skating Ctr., Inc., 973 A.2d 553, 561 (R.I. 2009); see also Guglielmi v. Rhode

  Island Hosp. Trust Fin. Corp., 573 A.2d 687, 689 (R.I. 1990) (discussing factors for determining

  validity of release agreements). A release intending to waive all claims will be upheld and

  applied to bar claims if the release is unambiguous, meaning that it is reasonably susceptible of

  only one interpretation. See Nelson v. Ptaszek, 505 A.2d 1141, 1143 (R.I. 1986) (denying

  plaintiff's attempt to circumvent a release when release specifically evidenced intent to waive all

  claims, including claim set forth in subject action).

         Here, Defendant executed an agreement that released all known and unknown claims up

  to the agreement’s effective date, September 27, 2016. Critically, the agreement includes the

  following provision:

         Acknowledgment of Debt: Borrower [i.e. Caito] acknowledges and confirms that
         the Investor [i.e. Citibank, as Trustee] is the current mortgagee and Note holder,
         and that certain debt incurred by her on the June 6, 2006 note to American
         Brokers Conduit is owed to Investor. Borrower acknowledges the validity of the
         Assignment of Mortgage from American Brokers Conduit to Investor and the
         validity of the debt to the Investor, and hereby waives here right to challenge the
         validity of the Assignment and debt.

  (Id.) By executing the Confidential Settlement and Release Agreement, Defendant has

  acknowledged that Citibank, as Trustee is current mortgagee, holder of the Note, and that the

  debt she incurred on June 6, 2006 was owed to Citibank, as Trustee. She specifically waived any

  right to challenge the validity of the assignment and the debt. Defendant has expressly

  acknowledged waiver of any right she may have had following dismissal of the prior filed action

  to challenge the debt she owed to Citibank, as Trustee, and to challenge the transfer and

  assignment of the Note and Mortgage to Citibank, as Trustee.




                                                   14
                                                                                     302966158v4 1010069
Case 1:18-cv-00427-JJM-LDA Document 21-1 Filed 05/15/19 Page 15 of 17 PageID #: 256



                 2.      Citibank, as Trustee’s commencement of the judicial foreclosure action
                         accelerated the mortgage

         In an attempt to challenge this foreclosure, Defendant claims that Citibank, as Trustee did

  not properly accelerate the sums due on the Mortgage prior to filing this action. (See Def.’s

  Answer at 3.) Defendant’s allegation ignores a general principle that initiation of a judicial

  foreclosure action accelerates the mortgage, which this Court previously explained in Boynton v.

  Fed. Hous. Fin. Agency, C.A. No. 1:15-cv-00350-JJM-LDA, 2017 U.S. Dist. LEXIS 150442, at

  *6 (D.R.I. Sept. 15, 2017) (“[T]he Court finds that Fannie Mae did accelerate this mortgage

  when it filed the judicial foreclosure action . . . .”). Thus, Defendant’s assertion is insufficient to

  raise any genuine issue of fact of Citibank, as Trustee’s authority to foreclose.

                 3.      Any question of fees and expenses charged to the loan account can be
                         resolved by the Court through an accounting following the Court’s order
                         to foreclose

         Paragraph 14 of Defendant’s Mortgage provides the following agreement on fees and

  expenses:

         Lender may charge Borrower fees for services performed in connection with
         Borrower’s default, for the purpose of protecting Lender’s interest in the Property
         and rights under this Security Instrument, including, but not limited to, attorneys’
         fees, property inspection and valuation fees. In regard to any other fees, the
         absence of express authority in this Security Instrument to charge a specific fee to
         Borrower shall not be construed as a prohibition on the charging of such fee.

  (Am. Compl., Ex. B at ¶ 14.) Defendant’s Answer baldly claims that her loan account was

  charged certain fees and expenses that were “not authorized by or in conformity with the terms

  of the subject note and mortgage.” (Def.’s Ans. at 3.) While Defendant may attempt to dispute

  the amount currently due on her mortgage loan account, all amounts charged to the account were

  agreed to and are justified under the terms of the mortgage. The transaction history appended to

  the Affidavit of Sony Prudent of Ocwen, as loan servicer, confirms all proper fees and expenses.

  (See Ocwen Aff., Ex. A.) Moreover, Plaintiff will return to the Court following the auction with

                                                    15
                                                                                        302966158v4 1010069
Case 1:18-cv-00427-JJM-LDA Document 21-1 Filed 05/15/19 Page 16 of 17 PageID #: 257



  a breakdown of all costs, fees and expenses (including the costs and fees to litigate this matter) as

  a final accounting of the debt and for approval of this judicial foreclosure sale. Finally, no part of

  Defendant’s Answer alleges that she paid the improper fees and expenses, and so Defendant has

  not suffered any damages. See Viera v. Bank of N.Y. Mellon, C.A. No. 17-cv-0523-WES-PAS,

  2018 U.S. Dist. LEXIS 176276, at *10-11 (D.R.I. Oct. 12, 2018) (“Plaintiff has not explained

  how the inclusion of the allegedly improper fees and expenses charged to his account on

  November 15, 2016 caused him actual harm. There is no allegation in the Complaint that

  Plaintiff ever paid any of the allegedly improper charges . . . .”).

                                        V.      CONCLUSION

         Based on the foregoing, and as established by the undisputed facts and exhibits and

  allegations of the First Amended Verified Complaint, Citibank, as Trustee respectfully requests

  this Court grant its Motion for Summary Judgment on Count I of for Judicial Foreclosure, and

  enter judgment in its favor to proceed with foreclosure of the Property.




                                                    16
                                                                                       302966158v4 1010069
Case 1:18-cv-00427-JJM-LDA Document 21-1 Filed 05/15/19 Page 17 of 17 PageID #: 258



                                                        Respectfully submitted,

                                                        CITIBANK, N.A., AS TRUSTEE FOR
                                                        AMERICAN HOME MORTGAGE
                                                        ASSETS TRUST 2006-3, MORTGAGE
                                                        BACKED PASS-THROUGH
                                                        CERTIFICATES SERIES 2006-3,

                                                        By Its Attorneys,

                                                        /s/ Ethan Z. Tieger
                                                        Samuel C. Bodurtha, Bar No. 7075
                                                        Ethan Z. Tieger, Bar No. 9308
                                                        HINSHAW & CULBERTSON LLP
                                                        56 Exchange Terrace
                                                        Providence, RI 02903
                                                        Telephone: (401) 751-0842
                                                        Facsimile: (401) 751-0072
                                                        sbodurtha@hinshawlaw.com
                                                        etieger@hinshawlaw.com

  Dated:     May 15, 2019




                                   CERTIFICATE OF SERVICE

          I, Ethan Z. Tieger, hereby certify that the documents filed through the ECF system will
  be sent electronically to the registered participants as identified on the Notice of Electronic Filing
  (NEF) and paper copies will be sent to those indicated as nonregistered participants on May 15,
  2019.

                                                      /s/ Ethan Z. Tieger
                                                      Ethan Z. Tieger




                                                   17
                                                                                       302966158v4 1010069
